ORDER
PER CURIAM.
Harold Spears appeals from his convictions by jury of arson in the second degree, § 569.050, RSMo Cum.Supp.1993, and property damage in the first degree, § 569.100, RSMo Cum.Supp.1993, and his sentencing by the court to consecutive seven- and four-year terms of imprisonment. He also appeals the denial of his Rule 29.15 motion for postcon-viction relief. The judgments of conviction are affirmed. Rule 30.25(b). The denial of Mr. Spears’ Rule 29.15 motion is affirmed. Rule 84.16(b).